971 F.2d 766
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Allen JOHNSON, et al., Appellants,v.Don WILSON, Archivist, National Archives and Records Administration.
No. 91-5331.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1992.Rehearing Granted, Order Vacated Oct. 14, 1992.Suggestion For Rehearing En Banc Dismissed as Moot Oct. 14, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto and the reply;  and the motion to consolidate, the opposition thereto and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinions filed November 13, 1990 and July 17, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the motion to consolidate be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.